DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities.  Claim 12 is recited to claim dependency from claim 19.  However, claim 19 does not exist in the claim set filed 8/10/2020.  It seems that the subject matter of claim 12 further limits the subject matter of claim 11.  Thus, claim 12 is treated herein to have depended from claim 11.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hu (US 2011/01593400 A1).
Regarding Claim 1, Hu discloses a heat transfer system comprising:
an electronic system (control circuit board 1606) dissipating heat;
a heating core (heat conduction plates 1602a) thermally coupled with the electronic system; and
a battery pack including a battery housing (battery module casing 1600) and a battery cell module (plurality of unit cells 1604) disposed within the battery housing, the battery housing .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu, as applied to claim 1 above.
Regarding Claim 3-4, Hu fails to disclose wherein the battery housing is formed of heat resistant material including at least one of metal or phenolic resin.  However, it is well-known in the art to form battery housings using metallic or plastic type materials as heat-resistant materials.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skill in the art to have modified the battery housing of Hu to have been formed of a heat resistant material such as metal as a well-known material in the art.
Claim 5, Hu discloses wherein the battery pack has operating temperatures in a range of 35 to 55 --degrees Celsius, which overlaps the claimed range of about 0 to about 50 degrees Celsius, establishing a prima facie case of obviousness [Fig. 1; MPEP 2144.05(I)].
Claim 6-10, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu, as applied to claim 1 above, and further in view of Piggott (US 2015/0357692 A1).
Regarding Claims 6-7, Hu fails to disclose wherein the battery pack further includes a thermal contact member thermally coupled to the heating core, and the thermal contact member extends from the battery cell module to the heating core through the battery housing.  However, Piggott, from the same field of endeavor, discloses a battery pack including a battery housing (enclosure 68), a battery cell module 12 disposed therein, a heating core (thermoelectric, TE, device 16) surrounded by the battery housing, and a thermal contact member (e.g., fins of a waste heat removal system 72) thermally coupled to the heating core and extending from the battery cell module to the heating core through the battery housing (i.e., Piggott teaches the TE device is in direct thermal communication or attached with heat exchange surfaces including fins of a waste heat transport or removal system 72 positioned outside the enclosure) in order to transport waste heat away from the TE device [Piggott – pars. 0008,0068; Figs. 12,15].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the heat transfer system of Hu wherein the battery pack further includes a thermal contact member thermally coupled to the heating core, and the thermal contact member extends from the battery cell module to the heating core through the battery housing in order to transport waste heat away from the heating core to outside of the enclosure.
Regarding Claim 8, modified Hu fails to teach wherein the thermal contact member is formed of at least one of a metal or a polymer.  However, Piggott teaches the thermal contact member comprises fins which act as heat exchange surfaces of the waste heat removal system [Piggot – par. 0106].  It is well-known to an ordinary skilled that fins employed as heat exchanging elements may be formed of 
Regarding Claims 9-10, it is well-known in the art that metal fins as materials forming the thermal contact member provide a lower resistance conductive path for heat compared to the battery housing or an air gap defined between the battery cell module and the battery housing.
Regarding Claim 13, it is well-known in the art that electronic systems generally have a lower heat capacity that that of a battery pack due to a number of sensitive electronic components attached thereon.  Thus, the disclosure of prior art inherently meets the requirements of this claim.
Regarding Claim 14, Hu discloses wherein the battery cell module includes an electrochemical storage cell (e.g., lithium battery) [par. 0010].
Regarding Claim 15, modified Hu discloses further a heater (heat transfer device 26 including heat exchanger) providing heat to the battery pack [Piggott – par. 0078].
Regarding Claim 16, Hu discloses wherein the electronic system includes a printed circuit board [Hu – par. 0076].
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu, as applied to claim 1 above, and further in view of Kaag (US 2016/0327226 A1).
Regarding Claim 11, Hu fails to teach herein the battery housing includes an outer surface including a thermally insulating layer configured to retain heat within the battery housing.  However, Kaag, from the same field of endeavor, discloses providing an insulation layer around the battery pack to maintain internal temperature of the battery within a comfort zone and above a predetermined critical temperature [Kaag – pars. 0138-139].
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu and Kaag, as applied to claim 11 above, and further in view of Piggott (US 2015/0357692 A1).
Regarding Claim 12, modified Hu fails to disclose wherein the battery housing further includes a thermally conductive portion outwardly extending through the outer surface of the battery housing to dissipate heat therethrough in order to inhibit overheating of the battery pack.  However, Piggott, from the same field of endeavor, discloses a battery pack including a battery housing (enclosure 68), a battery cell module 12 disposed therein, a heating core (thermoelectric, TE, device 16) surrounded by the battery housing, and a thermal contact member (e.g., fins of a waste heat removal system 72) outwardly extending through the outer surface of the battery housing to dissipate heat therethrough in order to inhibit overheating of the battery pack (i.e., Piggott teaches the TE device is in direct thermal communication or attached with heat exchange surfaces including fins of a waste heat transport or removal system 72 positioned outside the enclosure) in order to transport waste heat away from the TE device [Piggott – pars. 0008,0068; Figs. 12,15].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the heat transfer system of Hu wherein the battery housing further includes a thermally conductive portion outwardly extending through the outer surface of the battery housing to dissipate heat therethrough in order to inhibit overheating of the battery pack by transporting waste heat away from within the battery pack and to outside of the enclosure.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 2, Hu fails to disclose wherein the electronic system is remotely disposed from the battery pack.  While Shapiro (US 10,638,743 B1) discloses a system in which the electronic system is 34 from the battery pack 32, it would not have been obvious for an ordinary skilled artisan to modify the system of Hu to remotely dispose the electronic system from the battery pack because the invention of Hu would be rendered inoperable for its intended purpose.  That is, the system of Hu relies on a relatively close contact between the electronic system the battery module to share heat therebetween.  There is no motivation for an ordinary skilled artisan to remotely dispose the electronic system from the battery pack and allow the heat dissipated by the electronic system to be absorbed by the battery pack.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/               Primary Examiner, Art Unit 1724